Title: To Thomas Jefferson from John Wayles Eppes, 11 March 1802
From: Eppes, John Wayles
To: Jefferson, Thomas


            Dear Sir,
              Bermuda-Hundred March. 11. 1802.
            Your letter of the 3d. reached us last Evening—The one enclosing a letter to Mr. Anderson was not received until after my leaving Richmond.
            I have not as yet been able to fix on a Horse that will perfectly answer as a Match for Castor—There is one in Petersburg whose form figure and colour would do well but I fear he wants height. I will take an opportunity of comparing him with my horse which will enable me to form a correct opinion—If he does not answer I know of no chance until the May Races at Petersburg at which place there will be a collection of all the fine horses of the State— I shall be at Petersburg in a few days & write to you immediately afterwards.
            Our little son continues in good health—Maria was mistaken as to his teething as there is no appearance as yet—We look forward with much pleasure to the time when we shall have an opportunity of presenting him to you. The perils he has passed through render him doubly dear to us & the happiness we experience in his daily acquisition of strength size and ideas is not at present dampt by the dread of losing him—Maria is in good health & promises to write to you very shortly—Accept our affectionate wishes.
            Yours sincerely
            Jno. W. Eppes
          